DAVIDSON, Judge.
*235Possessing marihuana is the offense; the punishment, two years in the penitentiary.
Peace officers arrested appellant and Barrientes while they were seated in an automobile belonging to the latter’s stepfather. A search of the automobile revealed a quantity of marihuana, and some marihuana cigarettes were found upon appellant’s person.
By his written confession, appellant admitted that the possession of the marihuana was his and Barrientes’ joint undertaking.
Appellant explained the possession of the marihuana cigarettes found upon his person by saying that they were in a pocket of a coat which he had borrowed from Barrientes and was wearing at the time, with no knowledge on his part that they were in the coat pocket.
This defensive theory was pertinently submitted to the jury by the trial court when he gave appellant’s special requested charge on the subject.
No formal bills of exception appear.
No reversible error appearing, the judgment is affirmed.